DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
The amendments were received on 10/22/21.  Claims 1 and 4-12 are pending in the application.  Claims 2 and 3 have been cancelled and claims 11 and 12 have been added.  Applicants' arguments have been carefully and respectfully considered.
Claims 1-10 are rejected under 35 U.S.C. 101.
Claim(s) 1 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Monk, II et al. (US 2014/0172417) , and further in view of Baker et al. (US 2015/0339288).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) an apparatus and method for acquiring an input document, extracting data from it, determining a risk of misunderstanding in a summary comprising the data of the input 

Step 2A, Prong One asks: Is the claim directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? See MPEP 2106.04 Part I. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  See MPEP 2106.04(a).At step 2a, prong two, this judicial exception is not integrated into a practical application.  

The limitation of “determine a risk of misunderstanding in first summary information comprising the one or more important words and the one or more relevant words, by referring to a list of morphemes that is obtained from the input document that has undergone morphological analysis”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “determining” in the context of this claim encompasses the user manually comparing a summary to a list of morphemes. 
The limitation of “determining that the first summary information has the risk of misunderstanding”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step 
The limitation of “generate second summary information”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “generate” in the context of this claim encompasses the user manually writing this down. 
The limitation of “output information … indicating that summary information cannot be generated”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “output” in the context of this claim encompasses the user manually determining that the risk is too high and not issuing a summary.

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
	
At step 2a, prong two, this judicial exception is not integrated into a practical application.  Claim 1 recites an apparatus comprising  “one or more interface” and “a 

Additionally, the claim recites “acquire the input document” These elements do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception and provide only insignificant extra solution activity that is mere data gathering in conjunction with the abstract idea.
The claim recites “extract, from the input document information, one or more important words and one or more relevant words relating to the one or more important words.” These elements do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception and provide only insignificant extra solution activity that is mere data gathering in conjunction with the abstract idea.
The claim recites “output the generated second summary information.”  This element does not integrate the abstract idea into a practical application because it does not impose a meaningful limit on the judicial exception and provides only insignificant extra solution activity that is “necessary data gathering and outputting.”  See MPEP 2106.06(g)(3).

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements 

With respect to the “acquire” limitation, the courts have found limitations directed towards content extraction to be well-understood, routine, and conventional.  See MPEP 2106.05(d)(II). “Receiving or transmitting data over a network.”
With respect to the “extract” limitation, the courts have found limitations directed towards content extraction to be well-understood, routine, and conventional.  See MPEP 2106.05(d)(II). “Electronically scanning or extracting data from a physical document.”
With respect to the “output” limitation, the courts have found limitations directed towards presenting data to be well-understood, routine, and conventional.  See MPEP 2106.05(d)(II).  “Presenting offers and gathering statistics.”

Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea.  The claim is not patent eligible.

With respect to claim 4, the limitation of “a determination process”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the 

With respect to claim 5, the limitations are further directed to performing the determination process for patterns of categories.  This determination process has been discussed above and does not amount to significantly more than the above-identified judicial exception.

With respect to claims 6 and 7, the limitations define the categories which has been discussed above and does not amount to significantly more than the above-identified judicial exception.

With respect to claim 8, the limitations disclose a display apparatus, however, this is recited as a high-level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. 

With respect to claim 9, the limitations are essentially the same as claim 1, which has been discussed above.

With respect to claim 10, the limitations disclose a computer readable storing medium and a program for operating a computer, however, this is recited as a high-level of generality (i.e., as a generic processor performing generic computer functions) such 

With respect to claim 11, the limitations are further directed to performing the determination process for patterns of categories.  This determination process has been discussed above and does not amount to significantly more than the above-identified judicial exception.

With respect to claim 12, the limitations are directed towards stored determination pattern information, however, these elements do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception and provide only insignificant extra solution activity that is mere data gathering in conjunction with the abstract idea.  The courts have found limitations directed towards storing, recited at a high level of generality, to be well-understood, routine, and conventional. See MPEP 2106.05(d)(ll), “electronic recordkeeping” and “storing and retrieving information in memory.”


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Monk, II et al. (US 2014/0172417) , and further in view of Baker et al. (US 2015/0339288).

With respect to claim 1, Monk teaches a document summarizing apparatus comprising: 
one or more non-transitory computer-readable medium having computer-executable instructions embodied thereon (Monk, pa 0106); 
one or more interface that receives input document information and operation information, and outputs information to a user (Monk, pa 0103-0104); and 
a processor coupled to the one or more non-transitory computer-readable medium (Monk, pa 0105) that executes instructions to:
acquire the input document information via the one or more interface (Monk, pa 0112, one or more formatted or non-formatted requirements document(s) are downloaded to the VTAS 20 through an internet 14 or intranet network connection 13.); 
extract, from the input document information, one or more important words and one or more relevant words relating to the one or more important words (Monk, pa 0141, Collectively, the Risk Elements 65 are returned in the Analyst Target List (ATL) that identifies specific suspect items or structures at specific locations in the text and links each to one or more specific potential issues for consideration by a Data Analyst 48.); 
determine a risk of misunderstanding in first summary information comprising the one or more important words and the one or more relevant words, by referring to a list of morphemes that is obtained from the input document information that has undergone morphological analysis (Monk, Pa 0099, The Vital Text Computational Object (VTCO) 34, which is an extensively tagged version of the original document 22 further becomes the basis for applying the Risk Detector (RD) 38 and Risk Assessor (RA) 39 processes to the document 22. The Risk Detectors (RD) 38 apply Risk Patterns 63 whose Risk Elements 65 have been shown to be capable of introducing one or another kind of risk of misinterpretation that presents an ambiguity or interpretive uncertainty into the document 22. The identified Risk Elements 65 with all of the markups inserted by the Risk Detectors 38 are integrated into an Analyst Target List (ATL) 42 that includes all of the original markup of the VTCO 34. The ATL 42 is the most comprehensive representation of possible problematic features of the document 22. & pa 0114, For example, through the Vital Text Sentence Model (VTSM) 28 one or more available linguistics data services may be used to guide analysis and tagging through a wide range of analyses and tagging tools for identifying the Parts of Speech (POS) and for annotating the morphemes, words and larger structures of the text with further document-specific and domain-specific information that serves as critical input to later stages of the VTAS 20 process).
Monk doesn't expressly discuss upon determining that a total score of the risk of misunderstanding equals or exceeds a predetermined threshold value, (a) determine that the first summary information has the risk of misunderstanding, generate second summary information using a topic word and the one or more important words and  or (b) determine that the first summary information has the risk of misunderstanding, and output information to the user via the one or more interface indicating that summary information cannot be generated from the input document information, the topic word being obtained from the input document information that has undergone topic-analysis.
Baker teaches upon determining that a total score of the risk of misunderstanding equals or exceeds a predetermined threshold value (Baker, pa 0078, determining the sentence is a weak or strong rejected sentence, if a sentence does not contain a minimum number of strong linguistic markers and/or weak linguistic markers, classify the sentence as a candidate sentence.  Examiner note: the totality of the sentence exceeds the minimum number of linguistic markers, the sentence is a weak or strong rejected sentence), (a) determine that the first summary information has the risk of misunderstanding, generate second summary information using a topic word and the one or more important words (Baker, pa 0078, marker module evaluates a sentence as weakly rejected, strongly rejected, or candidate sentence & pa 0080, the article summary is a series of one or more sentences from the set of potential candidate sentences. Examiner Note: weakly or strongly rejected sentences have “risk of misunderstanding” therefore a potential candidate sentence is used to generate summary) and output the generated second summary information to the user via the one or more interface (Baker, pa 0081, provide the article summary to be viewed on an interactive interface), or (b) determine that the first summary information has the risk of misunderstanding, and output information to the user via the one or more 
	It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Monk with the teachings of Baker because it improves the quality of the generated summaries (Baker, pa 0012).

With respect to claim 4, Monk in view of Baker teaches the document summarizing apparatus according to claim 1, wherein with regard to a plurality of individual categories each provided with a risk-of- misunderstanding score, a determination process of determining whether the input document information falls under the corresponding category is performed (Monk, pa 0142, The Risk Elements 65 identified in the ATL 42 are tested or scored against tolerances for each risk type), and the risk of misunderstanding is determined using a sum of the risk- of-misunderstanding scores for categories under which the input document is determined to fall (Monk, pa 0100, pa 0100, The class of Risk Elements 65 marked by each RD 38 will have at least one RA 39 that assesses the degree of risk associated with each tagged instance of that Risk Pattern type. & pa 0173, The ranking is integrated with other statistical measures of the comprehensibility of the requirements documents 22 and with the number of identified Risk Elements 65, the diversity of users of the documents 22 and other measures. Each of these rankings contributes to the Vital Text Quality Index (VTQI) 120 to produce a reliable, reproducible overall ranking providing a valuable 

With respect to claim 5, Monk in view of Baker teaches the document summarizing apparatus according to claim 4, wherein each of the plurality of categories comprises a plurality of patterns (pa 0138, This enables the Risk Detectors 38 to apply known Risk Patterns 63 to the sentences 51 in a text 22 in order to identify Risk Elements 65 that contribute to potential sources of misunderstanding within the text.), the risk-of-misunderstanding score is set for each of the plurality of patterns (Monk, pa 0139, Risk Elements 65 identified from these Risk Patterns 63 may be given a higher or lower ranking in particular texts on the basis of analysis possible interactions among Risk Patterns 63 detected in an analysis of the Enterprise repository 70.) , and the determination process is performed for each of the plurality of patterns (Monk, pa 0141, The Risk Detectors (RD) 38 perform a potentially highly iterative, process whereby the VTCO 34 including annotations related to structural classes 43, is analyzed by a number of specific functions to apply these Risk Patterns 63 and identify specific instances of Risk Elements 65 at the document, sentence and text levels. Collectively, the Risk Elements 65 are returned in the Analyst Target List (ATL) 42 that identifies specific suspect items or structures at specific locations in the text and links each to one or more specific potential issues for consideration by a Data Analyst 48. & pa 0142, The Risk Elements 65 identified in the ATL 42 are tested or scored against tolerances for each risk type.).

claim 6, Monk in view of Baker teaches the document summarizing apparatus according to claim 4, wherein the plurality of categories comprise at least one of a category for a document containing a negative expression, a category for a document containing an attempt expression, and a category for a document containing a future expression (Monk, pa 0140).

With respect to claim 7, Monk in view of Baker teaches the document summarizing apparatus according to claim 4, wherein the plurality of categories comprise at least one of a category for a document containing a plurality of proper nouns of the same kind, and a category for a document containing an expression about one person and an expression about another person (Monk, pa 0139-0140).

With respect to claim 8, Monk in view of Baker teaches a document summarizing system comprising: the document summarizing apparatus according to claim 1; and a display apparatus connected to the one or more interface, wherein the display apparatus comprises a display unit configured to display the information generated (Monk, Fig. 4, output device 7 & pa 0104).

	With respect to claim 9, the limitations are essentially the same as those of claim 1, in the form of a method, and are thus rejected for the same reasons.

With respect to claim 10, Monk in view of Baker teaches the non-transitory computer-readable storing medium that stores a program for operating a computer as 

	With respect to claim 11, Monk in view of Baker teaches the document summarizing apparatus according to claim 1, wherein upon determining that the total score of the risk of misunderstanding is less than the predetermined threshold value, it is determined that the first summary information has no risk of misunderstanding (Baker, pa 0079, if a sentence does not contain a minimum number of strong linguistic markers and/or weak linguistic markers, the sentence is a potential candidate sentence) and then the first summary information is outputted (Baker, pa 0080-0081, generate article summary from candidate sentences and provide summary to interface).

	With respect to claim 12, Monk in view of Baker teaches the document summarizing apparatus according to claim 1, wherein: the one or more non-transitory computer-readable medium further stores determination pattern information that is used to determine whether summary information generated from the input document information has the risk of misunderstanding (Monk, pa 0099, The Risk Detectors (RD) 38 apply Risk Patterns 63 whose Risk Elements 65 have been shown to be capable of introducing one or another kind of risk of misinterpretation that presents an ambiguity or interpretive uncertainty into the document 22.), the determination pattern information includes a plurality of categories, and each of the plurality of categories comprises an arrangement of a plurality of morphemes and is provided with a risk-of-misunderstanding score (Monk, pa 0139, The Risk Patterns 63 may be known and be .

Response to Arguments
Rejection of claims 1-8 under 35 U.S.C. 101 
With regard to claims 1-8, the amendments to the claims have overcome the 35 U.S.C. 101 rejection.  The Examiner withdraws the 35 U.S.C. 101 rejection to claims 1-8.  

Rejection of claim 10 under 35 U.S.C. 101 
With regard to claim 10, the amendments to the claims have overcome the 35 U.S.C. 101 rejection.  The Examiner withdraws the 35 U.S.C. 101 rejection to claim 10.  

Rejection of claims 1 and 3-10 under 35 U.S.C. 101 
Applicant argues that amended claim 1 is one of the four statutory categories because it recites hardware elements (i.e. one or more non-transitory computer-readable medium having computer-executable instructions embodied thereon; one or more interface that receives input document information and operation information, 
Applicant argues that amended claim 1 does not fall within any of the groupings of abstract ideas.  The Examiner respectfully disagrees.  Applicant has not pointed to a specific limitation that goes beyond performance of the limitation in the mind but for the recitation of generic computer components.

Rejection under 35 U.S.C. 102 and 35 U.S.C. 103 
Applicant seems to argue a newly amended limitation.  Applicant’s amendment has rendered the previous rejection moot.  Upon further consideration of the amendment, a new grounds of rejection is made in view of Baker et al. (US 2015/0339288).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY N ALLEN whose telephone number is (571)270-3566.  The examiner can normally be reached on M-F 9 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/BRITTANY N ALLEN/           Primary Examiner, Art Unit 2169